            Case 1:19-cv-09228-RA Document 5 Filed 11/20/19 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DANIEL GOMEZ CASTRILLON,
                      Plaintiff,                   Docket No.: 1:19-cv-09228-RA-OTW
             v.
 BEN-AMUN CO., INC.,                              JURY TRIAL DEMANDED
                      Defendant.



                  ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS

       Defendant Ben-Amun Co., Inc. (“Ben-Amun”), hereby submits its Answer to the

Complaint of Daniel Gomez Castrillon (“Castrillon”) and Counterclaims, as follows:

                                   NATURE OF THE ACTION

       1.    Defendant admits the allegations of Paragraph 1 of the Plaintiff’s Complaint in so

far as those allegations are a characterization of Plaintiff’s action, but denies any other factual

or legal assertions included or implicit in Paragraph 1 of the Complaint.

                                   JURISDICTION AND VENUE

       2.    Defendant admits Plaintiff’s characterization of the claim in ¶ 2 of the Complaint.

       3.    Defendant admits the allegations in ¶ 3 of the Complaint.

       4.    Defendant admits the allegations in ¶ 4 of the Complaint.

                                            PARTIES

       5.    Defendant admits the allegations in ¶ 5 of the Complaint.

       6.    Defendant admits the allegations in ¶ 6 of the Complaint.
            Case 1:19-cv-09228-RA Document 5 Filed 11/20/19 Page 2 of 12



                            PLAINTIFF’S STATEMENT OF FACTS

       7.   Defendant lacks information sufficient to admit or deny the allegations of ¶ 7 of

the Complaint.

       8.   Defendant lacks information sufficient to admit or deny the allegations of ¶ 8 of

the Complaint, except that Defendant denies the allegations of ¶ 8 to the extent that such

allegations presume a valid or unitary copyright.

       9.   Defendant lacks information sufficient to admit or deny the allegations of ¶ 9 of

the Complaint, except that Defendant denies the allegations of ¶ 9 to the extent that it

presumes the validity of the described copyright registration.

       10. Defendant denies the allegations of ¶ 10 of the Complaint.

       11. Defendant denies the allegations of ¶ 11 of the Complaint.

                                PLAINTIFF’S CLAIM FOR RELIEF

       12. Defendant incorporates by reference the responses to the

allegations in ¶¶ 1-11 above.

       13. Defendant denies the allegations of ¶ 13 of the Complaint.

       14. Defendant denies the allegations of ¶ 14 of the Complaint.

       15. Defendant denies the allegations of ¶ 15 of the Complaint.

       16. Defendant denies the allegations of ¶ 16 of the Complaint.

       17. Defendant denies the allegations of ¶ 17 of the Complaint.

       18. Defendant denies the allegations of ¶ 18 of the Complaint.




                                              -2-
            Case 1:19-cv-09228-RA Document 5 Filed 11/20/19 Page 3 of 12




                                  AFFIRMATIVE DEFENSES

       Defendant asserts the following affirmative defenses without assuming any burden of

production or proof that would not otherwise fall on Defendant. Defendant further expressly

reserves the right to assert additional defenses should any such additional defenses be

revealed in the course of further proceedings.

                                    First Affirmative Defense

       Plaintiff’s claims are barred because the alleged copyrights are invalid or

unenforceable, either wholly or with respect to a critical part or portion.

                              Second Affirmative Defense

       Plaintiff’s claims are barred because Plaintiff’s copyright registrations are invalid.

                                   Third Affirmative Defense

       Any use by Defendant of the Photographs was a de minimus use.

                                  Fourth Affirmative Defense

       Any damages caused by the use of the Photographs were de minimus.

                                    Fifth Affirmative Defense

       Plaintiff’s claims are barred by the doctrines of waiver, acquiescence, and estoppel.

                                    Sixth Affirmative Defense

       Plaintiff’s claims are barred by Plaintiff’s own unclean hands.

                                 Seventh Affirmative Defense

       Defendant’s use of the Photographs was fair use.

                                   Eighth Affirmative Defense

       Plaintiff acquiesced or consented to Defendant’s use of the Photographs.



                                               -3-
            Case 1:19-cv-09228-RA Document 5 Filed 11/20/19 Page 4 of 12



                                    Ninth Affirmative Defense

       Plaintiffs have failed to join indispensable parties.

                                   Tenth Affirmative Defense

       Defendant's conduct was innocent and not a willful infringement of copyright.



                                       COUNTERCLAIMS

       Nature of the Action, Parties:

       19. Defendant’s counterclaim is also a claim for copyright infringement, arising out

of Castrillon’s unauthorized reproduction and public display of two items of jewelry subject

to copyright ownership of Ben-Amun.

       20. Ben-Amun is a fashion jewelry design and manufacturing firm, in the business of

designing, manufacturing, marketing, and selling original jewelry items.

       21. On information and belief, at all times material hereto, Castrillon has owned and

operated a website at the URL: [www.danielgcastrillon.com] (the “Castrillon Website”).

       Statement of Facts:

       22. Ben-Amun, as the employer in a work-for-hire situation, designed and first

published the earring designated [2009-23115 ear] (the “Square-hoop earring”) in 2009. A

picture of the Square-hoop earring is attached hereto as a part of Exhibit 1.

       23. Ben-Amun designed and first published the earring designated [2015-15110

ear] (the “Helen-chandelier earring”) in 2015. A picture of the Helen-chandelier earring is

attached hereto as a part of Exhibit 1.




                                               -4-
             Case 1:19-cv-09228-RA Document 5 Filed 11/20/19 Page 5 of 12



       24. At all times, Ben-Amun has been the sole owner of all right, title, and interest in

the Square-hoop earring and the Helen-chandelier earring (together, the “Earrings”),

including the copyright thereto.

       Castrillon’s Infringing Activities:

       25. At some time on or around June 27, 2019, Castrillon took certain photographs of

one Josephine Langford, (the “Photographs” as defined by Plaintiff). The Photographs

prominently featured the Earrings.

       26. At some time thereafter, Castrillon posted the Photographs on the Castrillon

Website, both posting them in a gallery and making them available individually on their own

pages. Screenshots of the Earrings (included in the Photographs) are attached hereto as

Exhibit 2.

       27. Castrillon did not license the Earrings from Ben-Amun for use in the context of

his own website, nor did he have Ben-Amun’s permission or consent to publish photographs

of the Earrings on the Castrillon Website.

       Castrillon’s Invalid Copyright:

       28. Each of the Photographs incorporate the Earrings.

       29. The Earrings were created by Ben-Amun before the Photographs were created.

       30. Each of the Photographs incorporate pre-existing work created by Ben-Amun.

       31. At some time on or after June 27, Castrillon applied for a copyright registrations

for each of the Photographs.

       32. In the process of applying for the registrations, Castrillon was required to

identify any pre-existing work or works incorporated into each of the Photographs.




                                              -5-
            Case 1:19-cv-09228-RA Document 5 Filed 11/20/19 Page 6 of 12



       33. In the process of applying for the registrations, Castrillon was required to

identify the author of any pre-existing work or works incorporated into each of the

Photographs.

       34. On information and belief, in the applications by Castrillon for registration of the

Photographs, Castrillon did not disclose or identify to the Copyright Office the pre-existing

works incorporated into the Photographs, to wit: the Earrings.

       35. On information and belief, in the applications by Castrillon for registration of the

Photographs, Castrillon did not disclose or identify to the Copyright Office the identity of the

author of the pre-existing works incorporated into the Photographs, to wit: the Earrings.

       36. The application for copyright registration makes clear and explicit the obligation

of an applicant for copyright registration to disclose or identify the pre-existing work

incorporated into the Photographs, as well as the obligation to identify the author of same.

       37. On information and belief, in the applications by Castrillon for registration of the

Photographs, Castrillon did not disclose to the Copyright Office the fact that the Photographs

are derivative works based in part on the Earrings.

       38. On information and belief, the various omissions described herein were not

accidental, nor were they oversights. Castrillon’s intent at the time of filing the applications

was to claim sole and exclusive ownership of any copyright in the Photographs.

       39. Castrillon’s intent is currently to claim sole and exclusive ownership of any

copyright in the Photographs.

       40. Castrillon now seeks to enforce his claimed copyright in the Photographs against

Ben-Amun, which is harmful or prejudicial to Ben-Amun.




                                               -6-
           Case 1:19-cv-09228-RA Document 5 Filed 11/20/19 Page 7 of 12



       Castrillon’s Fraud on the Copyright Office:

       41. On information and belief, the applications for copyright registration of the

Photographs was directed to Castrillon’s exclusive enforcement of claimed copyrights in the

Photographs.

       42. Castrillon omitted the information identifying Ben-Amun with the intention to

claim rights in the Photographs excluding, inter alia, Ben-Amun.

       43. Castrillon misrepresented necessary information to the Copyright Office in the

applications for copyright registration of the Photographs.

       44. Castrillon’s misrepresentations were directed to mislead the Copyright Office so

that the registration would issue without mentioning Ben-Amun.



               FIRST CLAIM – COPYRIGHT INFRINGEMENT BY PLAINTIFF CASTRILLON

       45. Defendant Ben-Amun incorporates by reference each and every allegation

contained in ¶¶ 19-44 above.

       46. Ben-Amun is the owner of valid copyright interests in the Earrings.

       47. Plaintiff Castrillon reproduced and publicly displayed the Earrings on the

Castrillon Website, without license or authorization for any such use.

       48. Plaintiff Castrillon created a non-transformative derivative work based on the

Earrings, without license or authorization for such use.

       49. By such acts, Castrillon infringed Ben-Amun’s copyright in the Earrings.

       50. Castrillon’s infringement was willful, intentional, and purposeful, in disregard of

and with indifference to Ben-Amun’s rights.




                                              -7-
           Case 1:19-cv-09228-RA Document 5 Filed 11/20/19 Page 8 of 12



       51. Ben-Amun has been harmed as a direct and proximate cause of Castrillon’s

infringement of Ben-Amun’s copyright.

       52. Ben-Amun is entitled to damages thereby.



                          SECOND CLAIM – INVALIDITY OF COPYRIGHT

       53. Defendant Ben-Amun incorporates by reference each and every allegation

contained in ¶¶ 19-44 above.

       54. Each of the Photographs incorporate pre-existing work created by Ben-Amun.

       55. Castrillon knowingly or intentionally failed to disclose to the Copyright Office the

pre-existing works incorporated into the Photographs in Castrillon’s application for

registration of the Photographs.

       56. Castrillon knowingly or intentionally failed to identify to the Copyright Office the

author of the pre-existing works incorporated into the Photographs in Castrillon’s

application for registration of the Photographs.

       57. Ben-Amun has been harmed or prejudiced by Castrillon’s failure to make the

necessary disclosures or identifications.

       58. The copyright Castrillon claims in the Photographs is invalid and unenforceable.



                          THIRD CLAIM – FRAUDULENT REGISTRATION

       59. Defendant Ben-Amun incorporates by reference each and every allegation

contained in ¶¶ 19-44 above.




                                             -8-
            Case 1:19-cv-09228-RA Document 5 Filed 11/20/19 Page 9 of 12



       60. The existence of a pre-existing work incorporated into a work for which a

copyright registration is applied is a fact both relevant and material to the grant by the

Copyright Office of a copyright registration.

       61. The identity of the author of a pre-existing work incorporated into a work for

which a copyright registration is applied is a fact both relevant and material to the grant by

the Copyright Office of a copyright registration.

       62. The fact that the work for which a copyright registration is applied is a

derivative work is a fact both relevant and material to the grant by the Copyright Office of a

copyright registration.

       63. Castrillon knowingly made false representations of multiple material facts in a

copyright application.

       64. The copyright registration applications by Castrillon contained material

inaccuracies.

       65. Castrillon included those material inaccuracies intending to conceal the relevant

information.

       66. Castrillon was aware that the representations were false when they were made.

       67. Castrillon’s misrepresentations were made with the intention of misleading the

Copyright Office into granting Castrillon an inaccurate copyright registration with respect to

the Photographs.

                                     PRAYER FOR RELIEF

       WHEREFORE, Defendant denies that Plaintiff is entitled to any of the relief requested

in its Prayer for Relief. With respect to Plaintiff’s Prayer for Relief, Ben-Amun respectfully

prays for judgment as follows:



                                                -9-
             Case 1:19-cv-09228-RA Document 5 Filed 11/20/19 Page 10 of 12



       (a) That Defendant Ben-Amun be adjudged to have not infringed upon Plaintiff’s

              copyrights in the Photographs, or if to have done so, then that such infringement

              was de minimus and insufficient for relief;

       (b) That Plaintiff take nothing by way of its Complaint;

       (c)    That the Complaint and all of Plaintiff’s claims for relief therein be dismissed

              with prejudice; and

       (d) That Defendant be awarded its costs of suit incurred herein, including attorneys’

              fees and expenses.

       FURTHER, Defendant Ben-Amun qua Counterclaim-Plaintiff prays for judgment as

follows:

       (e) That Plaintiff (Counterclaim-Defendant) Castrillon be adjudged to have infringed

              upon Ben-Amun’s copyrights in the Jewelry in violation of statute;

       (f)    That Ben-Amun be awarded either (1) Ben-Amun’s actual damages and

              Castrillon’s profits, gains, or advantages of any kind attributable to Castrillon’s

              infringement of Ben-Amun’s Jewelry or (2) statutory damages as authorized by

              statute;

       (g) That Castrillon be required to account for all profits, income, receipts or other

              benefits derived by him as a result of his unlawful conduct;

       (h) That the Court declare Castrillon’s copyrights in the Photographs invalid and

              unenforceable;

       (i)    That the Court declare Castrillon’s applications for copyright registration of the

              Photographs fraudulent as that term is used by relevant statute and regulation;




                                                - 10 -
          Case 1:19-cv-09228-RA Document 5 Filed 11/20/19 Page 11 of 12



    (j)    That Ben-Amun be awarded its costs, expenses, and attorney’s fees incurred as

           authorized by statute or as otherwise permitted in the Court’s discretion.

    (k) That Ben-Amun be awarded pre-judgment interest; and

    (l)    Such other and further relief as the Court may deem just and proper.

                                JURY TRIAL DEMANDED

    Ben-Amun hereby demands a trial by jury on the counter-claim issues so triable.




Dated:        November 20, 2019                     Respectfully Submitted,

                                                          /s/Ben D Manevitz/


                                                          Ben D. Manevitz
                                                          Manevitz Law Firm, LLC
                                                          Attorney for Defendant
                                                          25 Main Street, Suite 104
                                                          Hackensack, NJ 07601-7032
                                                          ben@manevitzlaw.com
                                                          tel: (973) 594 - 6529
                                                          fax: (973) 689 - 9529




                                           - 11 -
           Case 1:19-cv-09228-RA Document 5 Filed 11/20/19 Page 12 of 12


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DANIEL GOMEZ CASTRILLON,
                       Plaintiff,                Docket No.: 1:19-cv-09228-RA-OTW
             v.
 BEN-AMUN CO., INC.,                             JURY TRIAL DEMANDED
                       Defendant.



                                    AFFIDAVIT OF SERVICE

       I hereby certify that a true and complete copy of the foregoing Defendant’s ANSWER,

AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS was filed using the Court’s CM/ECF

system, which will send electronic notice of same to all counsel of record. In addition, an

additional copy of the document was served on Plaintiff by email to Plaintiff’s counsel.


  Dated:          November 20, 2019                   Respectfully Submitted,

                                                             /s/Ben D Manevitz/


                                                             Ben D. Manevitz
                                                             Manevitz Law Firm, LLC
                                                             Attorney for Defendant
                                                             25 Main Street, Suite 104
                                                             Hackensack, NJ 07601-7032
                                                             ben@manevitzlaw.com
                                                             tel: (973) 594 - 6529
                                                             fax: (973) 689 - 9529
